The mandamus asked in.this motion relates to the granting of a supersedeas by .the judge of the District Court of the United States for the Eastern District of Louisiana in case No. 650 on the docket of this Court. The Court considers the application for mandamus as a motion to set aside the supersedeas and injunction granted by the district judge in this case, and a rule will issue to the appellants in case No. 650 to show cause on Monday, November 13 next, why the supersedeas and injunction should not be set aside and the mjunction dissolved.